Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel Knox appeals the district court’s order denying his motion seeking leave to proceed in forma pauperis. The denial of in forma pauperis status is immediately appealable. Roberts v. U.S. Dist. Ct., 339 U.S. 844, 845, 70 S.Ct. 954, 94 L.Ed. 1326 (1950) (per curiam). We have reviewed the record and conclude the appeal is without merit. Accordingly, we deny leave to proceed in forma pauperis on appeal and affirm the order denying pauper status for the reasons stated by the district court. See Knox v. North Carolina, No. 5:11-cv-00107-BO (E.D.N.C. June 9, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.